Order filed April 24, 2014




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-00816-CV
                                    ____________

         ESTATE OF SCOTT GREGORY SUMMERS, DECEASED


                          On Appeal from the Probate Court
                               Galveston County, Texas
                          Trial Court Cause No. PR-0073663

                                    ORDER

      Appellant’s brief was due April 4, 2014. No brief or motion for extension
of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before May
26, 2014, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).



                                       PER CURIAM